Order entered December 20, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-01049-CV

            IN THE ESTATE OF ROBERT S. KAM, DECEASED

                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. PR-11-01368-3

                                    ORDER

      Before the Court is appellee’s December 19, 2022 unopposed motion for a

twenty-one day extension of time to file his brief. We GRANT the motion and

ORDER the brief be filed no later than January 27, 2023.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE